 



EXHIBIT 10.2

ADVISOR SERVICES AGREEMENT

      WHEREAS, this Advisor Services Agreement (“Agreement”) is entered into as
of March 17, 2004 (“Effective Date”) between Vincent Viola (“Advisor”), an
individual having his principal place of business at 34 Chandler Road, Chatham,
NJ 07928 and NYMEX Holdings, Inc. (“NYMEX”), a Delaware corporation having its
principal place of business at One North End Avenue, New York, NY 10282 (Advisor
and NYMEX are collectively referred to herein as the “Parties” and individually
as a “Party”).

      WHEREAS, Advisor has had a longstanding relationship with NYMEX and has
served as Chairman of the Board for the past three years;

      WHEREAS, Advisor possesses unique expertise, acumen and contacts which
have proven invaluable to NYMEX’s business;

      WHEREAS, NYMEX desires to continue to have access to Advisor’s skills and
knowledge following the completion of his service as Chairman;

      WHEREAS, NYMEX wishes to utilize Advisor’s services and abilities to
perform the Scope of Work set forth below during the term of this Agreement and
any extension thereof; and

      WHEREAS, Advisor is willing to render such consulting services to NYMEX
upon the terms and conditions contained in this Agreement.

      NOW THEREFORE, in consideration of the promises contained herein, the
Parties agree as follows:

      1. Scope of Work

      Advisor shall perform the services (“Services”), as set forth in greater
detail in the attached Exhibit A, according to the terms and conditions of this
Agreement. Exhibit A is hereby incorporated and made a part of this Agreement.
The acceptability of any of the Services shall be based on NYMEX’s satisfaction
or dissatisfaction with the Services in NYMEX’s reasonable discretion, such
discretion to be exercised in accordance with the prior dealings between the
parties.

      2. Period of Agreement. This Agreement shall commence on the Effective
Date and will continue for a period of three (3) years, unless terminated
earlier in accordance with Article 4 hereof, or unless renewed by mutual
agreement of the parties.

      3. Relationship Between the Parties

      A. Advisor acknowledges and agrees that Advisor has been retained solely
as an independent contractor in a temporary capacity and not as an agent or
employee of NYMEX. Nothing in this Agreement shall be construed to create a
partnership, joint venture, or agency relationship between the Parties. Advisor
is not authorized to enter into contracts or agreements on behalf of NYMEX or to
otherwise create obligations of NYMEX to third parties.

      B. Advisor shall be solely responsible for the payment to any of its
employees of compensation, expenses, and benefits associated with employment,
workers’ compensation payments, state disability insurance and claims, and
unemployment, social security and other payroll taxes, as applicable.

      C. Compensation payable by NYMEX to the Advisor under this Agreement is
not intended to constitute “wages” for purposes of federal or state withholding
taxes, social security payments, insurance contributions, unemployment taxes or
other similar payments and the Advisor shall be solely responsible for all
liabilities arising therefrom.

      4. Termination

      A. Subsequent to the first twelve (12) months of the Effective Date,
either Party may terminate this Agreement at any time for any reason or no
reason upon not less than ninety (90) days’ prior written notice.





--------------------------------------------------------------------------------



 



      B. Notwithstanding anything in this Agreement to the contrary, NYMEX may
terminate the Agreement at any time upon not less than five (5) days’ prior
notice in the event of Advisor’s breach of his non-compete obligations (as set
forth in Article 12) or his confidentiality obligations (as set forth in
Article 5 and Exhibit B).

      C. In the event that either Party breaches a material provision of this
Agreement, and such breach remains uncured on the date ten (10) business days
after receipt by the breaching party of notice thereof, the non-breaching Party
shall have all rights and remedies available in law or equity (including,
without limitation, the right to terminate this Agreement).

      D. Except as specifically provided otherwise in this Agreement, in the
event of the termination of this Agreement by NYMEX prior to the expiration of
the term set forth in Article 2 above, NYMEX will remain liable to the Advisor
solely for payment of all approved expenses and all payments due to Advisor,
pursuant to Exhibit A, for Services rendered by the Advisor through the
effective date of such termination.

      5. Confidential Information. Advisor agrees to execute and abide by the
Non-Disclosure Agreement set forth in Exhibit B to this Agreement.

      6. Disclosure of Inventions & Ownership of Plans

      A. Any and all original reports, analyses and other documentation provided
by Advisor in connection with the Services (“Documentation”) or any deliverable
prepared by Advisor in connection with the performance of the Services shall
become the exclusive property of NYMEX, including any trademark or copyright
rights and other tangible or intangible rights attaching thereto.

      B. Advisor agrees to disclose promptly in writing to NYMEX any and all
inventions, improvements, discoveries and copyrightable material, computer
programs, processes, manufacturing techniques, trade secret formula or know how,
patentable or unpatentable, copyrightable or uncopyrightable, protectable or
unprotectable under any form of legal protection afforded to intellectual
property, that Advisor may conceive, make, develop, author or work on in whole
or in part, solely or jointly with others, in relation to the performance of the
Services.

      7. Covenants and Warranties by Both Parties

      A. Each party represents to the other that its execution of this
Agreement, and the performance of its obligations hereunder, will not violate
any statute, regulation, order, judgment or decree to which such party is
subject or by which it is bound.

      B. Each party represents to the other that it has obtained all required
authorizations and approvals necessary for it to execute this Agreement and
fully perform its obligations hereunder.

      8. Additional Covenants and Warranties by Advisor

      A. Services. Advisor covenants and agrees that Advisor shall perform the
Services in a professional and diligent manner in accordance with the standards
generally followed by equally qualified, competent and experienced consultants
in the United States at the time of performance.

      B. Conflicts. In addition to the obligations set forth in Article 12
below, Advisor represents and warrants that it shall not act as an agent for,
consultant to, or as an officer, employee, or other representative of any of
NYMEX’s competitors or prospective competitors; provided that the aforesaid
representation and warranty shall only apply to the trading of energy and metals
(or any other products of an exchange which NYMEX subsequently acquires during
the term of this Agreement) by NYMEX’s competitors and prospective competitors,
and shall not apply to any other activities of Advisor on behalf of such
competitors and potential competitors. Advisor hereby warrants that there is no
conflict of interest between Advisor’s other employment, if any, or other
Advisor contracts, if any, and the activities to be performed hereunder. Advisor
shall advise NYMEX if a conflict of interest arises in the future.

2



--------------------------------------------------------------------------------



 



      C. Remedies. In addition to other remedies provided hereunder, Advisor
shall make reasonable efforts to promptly remedy any breach of any warranty in
this Agreement at its own expense and without charge to NYMEX.

      D. NYMEX Rules. Advisor acknowledges and agrees to be bound by NYMEX
Rule 3.02 (“Restrictions on Governing Board Members, Committee Members,
Consultants, and Other Persons Who Possess Material, Non-Public Information”).

      9. Infringement Indemnity

      A. Any Party providing (“Provider”) any information, design specification,
instruction, software, data, or other material (“Material”) will defend,
indemnify and hold harmless the Party receiving such Material (“Recipient”)
against any claim (and all expenses arising therefrom, including, but not
limited to, reasonable attorneys fees) that any Material furnished by the
Provider and used by the Recipient for the Services infringes a copyright,
patent, trade secret, or other intellectual property right provided that: (1)
the Recipient notifies the Provider in writing within thirty (30) days of the
claim; (2) the Provider has sole control of the defense and all related
settlement negotiations; and (3) the Recipient provides the Provider with the
assistance, information, and authority reasonably necessary to perform the
above; reasonable out-of-pocket (including, but not limited to, reasonable
attorneys fees) expenses incurred by the Recipient in providing such assistance
will be reimbursed by the Provider.

      B. The Provider shall have no liability for any claim of infringement
resulting from: (1) the Recipient’s use of altered Material if infringement
would have been avoided by the use of unaltered Material provided to the
Recipient; or (2) any information, design, specification, instruction, software,
data or material not furnished by the Provider.

      C. In the event that some or all of the Material is held or is believed by
the Provider to infringe, the Provider shall have the option, at its expense,
(1) to modify the Material to be non-infringing; (2) to obtain for the Recipient
a license to continue using the Material; or (3) to require return of the
infringing Material and all rights thereto from the Recipient, after which
Provider shall pay to Recipient any all fees paid to Provider in respect to the
use thereof. If such return of the infringing Material affects either NYMEX’s or
Advisor’s ability to meet its obligations under this Agreement, the affected
Party may terminate this Agreement upon thirty (30) days prior written notice to
the other Party.

      10. Indemnification

      A. In addition to Article 9, each party (“Indemnitor”) shall indemnify and
hold harmless the other party (“Indemnitee”), its affiliates, and its and their
respective directors, officers, members, employees, and agents, from and against
any and all liabilities, damages, claims, losses, costs, expenses, judgments or
settlements, including attorney fees and disbursements, incurred by Indemnitee
in any action or proceeding between Indemnitee and any third party, in
connection with or arising out of the gross negligence or wilful misconduct of
Indemnitor in connection with the provision of the Services.

      B. In addition to Article 9, Indemnitor shall indemnify, defend and hold
harmless Indemnitee from and against any and all claims arising from a breach of
the representations and warranties made by Indemnitor in this Agreement.

      C. In addition to Article 9, Advisor shall indemnify, defend and hold
harmless NYMEX and its affiliates and its and their respective directors,
officers, members, employees and agents from and against any and all
liabilities, damages, claims, losses, costs, expenses, judgments or settlements,
including attorney fees and disbursements, in respect of taxes on payments made
to Advisor and all claims arising out of any bodily injury, death or damage to
tangible personal property to the extent directly and proximately caused by the
gross negligence or willful misconduct of Advisor.

      D. The following conditions shall apply to any indemnification pursuant to
¶¶ A, B or C of this Article 10: (1) Indemnitee must promptly provide Indemnitor
with written notice of any such claim; (2) Indemnitee must provide reasonable
cooperation, information, and assistance to Indemnitor in connection therewith;
(3) Indemnitor shall have sole control and authority to defend, settle or
compromise such claim;

3



--------------------------------------------------------------------------------



 



(4) Indemnitee shall have the right to retain counsel to participate in the
claim, in which case Indemnitor shall reasonably cooperate with Indemnitee and
its counsel; and (5) Indemnitor shall not settle any claim without the consent
of Indemnitee unless the sole relief awarded is money damages payable solely by
Indemnitor.

      11. LIMITATION OF LIABILITY

      NYMEX’S AGGREGATE LIABILITY TO ADVISOR OR ANY THIRD PARTIES FOR ANY AND
ALL DAMAGES IN ANY WAY RELATED TO THIS AGREEMENT, REGARDLESS OF WHETHER THE
CLAIM FOR SUCH DAMAGES IS BASED IN CONTRACT, TORT, STRICT LIABILITY, OR
OTHERWISE, SHALL NOT EXCEED THE TOTAL AMOUNT PAID TO ADVISER HEREUNDER.

      12. Inventions, Patents, Trademarks and Copyrights

      A. Definitions.



        (1) The term “Work” means any and all writings, designs, models,
drawings, photographs, physical property, reports, formulas, patterns, devices,
compilations or other material, whether or not protectable under Title 17 of the
U.S. Code, and that are created for NYMEX by Advisor, whether alone or with
others, and whether created by independent contractors, employees or agents of
Advisor.           (2) The term “Trademark” means any name, word, phrase, logo,
design or other graphic depiction generated during the performance of this
Agreement that is or can be used to describe either a product or service of
NYMEX, and that is created for NYMEX by Advisor, whether alone or with others,
and whether created by independent contractors, employees or agents of Advisor.
          (3) The term “Invention” means any designs, processes, inventions or
discoveries, whether or not patentable or otherwise protectable under Title 35
of the U.S. Code, that are created for NYMEX by Advisor, whether alone or with
others, and whether created by independent contractors, employees or agents of
Advisor.

      B. Work Made for Hire and Assignment. In relation to the performance of
this Agreement, Advisor may create certain Works for NYMEX that may be
copyrighted or copyrightable under the laws of the United States. To the extent
that any such Works are created, Advisor will be considered to have created a
Work Made for Hire as defined in 17 U.S.C. § 101, and NYMEX shall have the sole
right to the copyright. In the event that any such Work created by Advisor does
not qualify as a Work Made for Hire, Advisor hereby assigns its copyright and
all rights, title and interest throughout the world, in and to the Work to
NYMEX, as provided for below.

      C. Title to Works, Trademarks, and Inventions Produced. It is understood
and agreed that the entire right, title and interest throughout the world to all
Works, Trademarks, and/or Inventions that are conceived of, prepared, procured,
generated or produced, whether or not reduced to practice, by Advisor, either
solely or jointly with others during the course of, in connection with, or as
related to the performance of this Agreement, shall be and hereby are vested and
assigned by Advisor to NYMEX.

      D. Further Assurances. Advisor agrees to execute any and all documents
prepared by NYMEX, and to do all other lawful acts as may be necessary, useful
or convenient for NYMEX to establish, document, and protect the rights granted
to NYMEX hereunder.

      E. Dealings with Others. Advisor has acquired or shall acquire from each
of its employees, consultants, and subcontractors, if any, the necessary rights
to all such works, trademarks, and inventions produced by such employees,
consultants, and subcontractors, within the scope of their employment by Advisor
in performing Services under this Agreement. Advisor shall obtain the
cooperation of each such party to secure to NYMEX or its nominees the rights
granted to NYMEX hereunder may acquire in accordance with the provisions of this
Article 11.

4



--------------------------------------------------------------------------------



 



      13. Non-competition & Non-solicitation.

      Notwithstanding anything to the contrary in this Agreement, during the
term of this Agreement and for a period of one (1) year following the
termination and/or expiration of this Agreement, Advisor shall not (without the
prior written consent of NYMEX):



        (1) Provide any services (whether as a director, officer, employee,
consultant or otherwise) to any other commodity exchange and/or any platform
(including electronic communications networks) in connection with the trading of
energy or metals (or any other products of an exchange which NYMEX subsequently
acquires during the term of this Agreement); or           (2) Solicit for
employment for, nor employ, any employee of NYMEX and/or its affiliates without
the approval of the Executive Committee of NYMEX.

      B. Nothing contained in this Agreement shall restrict any proprietary
trading by Advisor or any entity in which Advisor owns a controlling interest.

      C. Advisor has carefully read and considered the provisions hereof, has
been advised by counsel and, having done so, Advisor acknowledges and agrees
that the restrictions and covenants contained in this Article 13, in view of the
unique nature of the business in which NYMEX is engaged and Advisor’s
relationship with NYMEX, are reasonable and necessary in order to protect the
legitimate interests of NYMEX, that their enforcement will not impose a hardship
on Advisor or significantly impair his ability to earn a livelihood, and that
any violation thereof would result in irreparable injuries to NYMEX.

      14. Miscellaneous

      A. This Agreement shall be governed by and construed in accordance with
the applicable laws of the State of New York except for its laws governing
conflict and choice of laws.

      B. The Advisor shall not discriminate against any employee or applicant
for employment because of race, color, religion, sex, age or national origin,
and Advisor agrees to comply with all laws and ordinances relating thereto, and
all orders, rules and regulations issued pursuant thereto.

      C. Neither Party shall assign, sublet or transfer all of any part of its
interest in this Agreement without the prior written consent of the other Party
except that NYMEX may assign to any of its successors or affiliates. Except as
otherwise provided, any attempted assignment by a Party in violation of this
provision shall render this Agreement voidable by the other Party.

      D. The provisions of Articles 3, 5, 6, 9, 10, 11, 12, 13 and 14 shall
survive the completion or early termination of this Agreement.

      E. Failure of either Party to enforce any of the provisions of this
Agreement shall not be construed as a waiver of such provisions or of the right
thereafter to enforce such provisions.

      F. This Agreement, the terms and conditions herein contained, together
with all attachments hereto and other agreements and documents referred to
herein, shall constitute the entire agreement between NYMEX and the Advisor and
supersede any and all other agreements or arrangements, whether written or oral,
with respect to the subject matter hereof. This Agreement shall inure to the
benefit of and be binding upon the Parties hereto and their respective
successors and assigns, as may be permitted hereunder. This Agreement may be
amended or modified only by a writing signed by both Parties.

      G. In case any one or more of the provisions contained in this Agreement
shall be held to be invalid, illegal or unenforceable in any respect for any
reason, such invalidity, illegality or unenforceability shall not affect any
other provisions of the Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.

      H. All notices and other communications to be given or to otherwise be
made to any Party to this Agreement shall be deemed to be sufficient if
contained in a written instrument delivered in person or duly sent by first
class registered or certified mail or by a recognized national courier service,
postage or charges

5



--------------------------------------------------------------------------------



 



repaid, to the Advisor and to the NYMEX, at the address set forth on the first
page of this Agreement, or to such other address of which such Party may give
written notice to the other in accordance with this provision.

      I. The Article headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

      J. This Agreement may be executed in one or more counterparts, which
shall, collectively and separately, constitute one agreement.

6



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the Effective Date.



  /s/ VINCENT VIOLA  

--------------------------------------------------------------------------------

  Vincent Viola     NYMEX HOLDINGS, INC.



  By:  /s/ MITCHELL STEINHAUSE

 

--------------------------------------------------------------------------------

  Name: Mitchell Steinhause   Title:  Chairman

7



--------------------------------------------------------------------------------



 



EXHIBIT A

SCOPE OF WORK & PAYMENT

      The Advisor shall advise NYMEX in connection with various strategic
initiatives including, but not limited to, business combinations, financing
transactions, capital raising and/or technology agreements that Advisor
identifies or is directed to pursue by NYMEX’s Chairman or by NYMEX’s Board of
Directors. Advisor shall devote no less than ten full days per any given month
during the term of this Agreement to the Services. Subject to Article 13 of the
Advisor Services Agreement (“Agreement”) between the parties, Advisor shall be
free to perform other services for other persons, and shall not be required to
devote his full working time and energy to the performance of his obligations
under the Agreement. Advisor shall report directly to NYMEX’s Chairman or
NYMEX’s Board of Directors. Advisor shall be referred to as “Senior Strategic
Advisor.”

      As part of, and not in limitation of, the Services, Advisor will
(1) perform analyses of the initiatives and their potential financial and
non-financial impact on NYMEX, (2) assist in negotiations with third parties and
their advisors, (3) coordinate with any financial, legal and accounting advisors
retained by NYMEX, (4) make himself available for presentations to the Board of
Directors and any committee of the Board, and (5) keep the Chairman of NYMEX
currently informed as to the status of initiatives being pursued as part of the
Services.

      In consideration of the Services, for the period of service NYMEX shall
pay the Advisor:



        a)     $83,333.33 per month (and a proportionate amount of such payment
for each partial month); and           b)     a transaction fee (“Transaction
Fee”) based upon the following:



        (1) In the event that NYMEX acquires a controlling interest in the
Intercontinental Exchange, Inc. (“ICE”) or the New York Board of Trade (“NYBOT”)
during the term of this Agreement or any extension thereof, NYMEX shall also pay
Advisor an amount equal to a percentage of the price paid by NYMEX to ICE or
NYBOT, as the case may be, for such controlling interest (“Price”) according to
the following scale:



        (i) Two percent (2%) of the first fifty million dollars ($50,000,000) of
the Price; and           (ii) One and one half percent (1.5%) of the following
fifty million dollars ($50,000,000) to one hundred million dollars
($100,000,000) of the Price; and           (iii) One and one quarter percent
(1.25%) of the following one hundred million dollars ($100,000,000) to two
hundred million dollars ($200,000,000) of the Price; and           (iv) One
percent (1%) of that portion of the Price that exceeds two hundred million
dollars ($200,000,000); and



        (2) A fee to be negotiated in good faith in respect of any other
substantial business combination or acquisition, provided that such business
combination or acquisition is first identified by the Advisor to NYMEX or as may
be agreed upon by the Parties.           (3) In addition to the foregoing, NYMEX
shall pay the applicable Transaction Fee in respect of a transaction that is
consummated within one year of the expiration or termination of this Agreement
or any extension thereof, and that derives directly from an opportunity that
Advisor identified and substantively pursued as part of his Services during the
term of the Agreement. Notwithstanding the foregoing, NYMEX shall have no
obligation to pay such Transaction Fee in the event of NYMEX’s termination of
this Agreement for Advisor’s breach of the terms and conditions contained
herein.

8



--------------------------------------------------------------------------------



 



EXHIBIT B

NON-DISCLOSURE AGREEMENT

      WHEREAS, this Non-Disclosure Agreement (“Agreement”) is entered into as of
March 17, 2004 (“Effective Date”) between the NYMEX Holdings, Inc. (“NYMEX” or
“Disclosing Party”) and Vincent Viola (“Advisor” or “Receiving Party”) (each of
NYMEX and Advisor is hereinafter referred to individually as a “Party” or
collectively as the “Parties”) in connection with a business venture
(“Arrangement”); and

      WHEREAS, NYMEX possess its own proprietary, financial, business, and
marketing information relating to the Arrangement; and

      WHEREAS, in order to begin the discussions regarding the Arrangement NYMEX
is willing to disclose to Advisor certain information and related materials that
NYMEX considers to be confidential and secret and in which NYMEX has a
proprietary interest, subject to the terms and conditions set forth below.

      NOW, THEREFORE, in consideration of the disclosure of any Confidential
Information (as defined below) the covenants and premises contained herein and
other good and valuable consideration the sufficiency of which is hereby
acknowledged, and intending to be legally bound hereby, the Parties hereto agree
as follows:

      1. The following definitions shall apply for purposes of this Agreement:



        “Affiliate” means, when used with respect to any Person (as defined
below), any other Person directly or indirectly controlling, controlled by or
under common control with, such Person.           “Agreement” means this
Agreement, as amended from time to time.           “Arrangement” means any
business venture(s) discussed between the Parties.           “Confidential
Information” shall mean any and all of NYMEX’s confidential, secret or
proprietary information, whether written or oral, including but not limited to,
products or services, personnel, procedures of operation, business or marketing
plans, business methods and practices, compilations of data or information
concerning NYMEX’s business, financial data, business proposals, names of
NYMEX’s suppliers and customers, possible business partners and their businesses
and any other information not generally known to the public.          
“Disclosing Party” shall mean NYMEX.           “Person” means a natural person,
partnership (whether general or limited), limited liability company, trust,
estate, association, corporation, custodian, nominee or any other individual or
entity in its own or any representative capacity.           “Receiving Party”
shall mean Advisor.           “Representatives” means, with respect to either
Party, such Party’s directors, officers, members, employees, agents or advisors
(including, without limitation, attorneys, accountants and management
consultants).

      2. All Confidential Information heretofore or hereinafter furnished to
Receiving Party or to any of Receiving Party’s Representatives by Disclosing
Party or by any of the Disclosing Party’s Representatives, shall be kept
confidential by the Receiving Party. The Receiving Party warrants that it will
keep the Disclosing Party’s Confidential Information in no less confidential a
manner than it keeps its own most confidential information but in no event shall
less than reasonable care be exercised to prevent unauthorized disclosure.

      3. Confidential Information disclosed hereunder shall at all times remain,
as between the Parties, the property of the Disclosing Party. No license under
any trade secrets, copyrights, or other rights is granted by this Agreement or
any disclosure of Confidential Information hereunder.

9



--------------------------------------------------------------------------------



 



      4. The Receiving Party shall receive, use and consider the Confidential
Information solely and exclusively for the purpose of discussions regarding the
Arrangement. Except to the extent the Receiving Party has prior written consent
from the Disclosing Party, the Receiving Party shall not duplicate in any manner
or disclose to any third party the Confidential Information or any part thereof
other than to its Representatives having a need to know the Confidential
Information in order to assist in the evaluation of the Arrangement or any other
current or future business relationship between the Receiving Party and the
Disclosing Party. In any instance in which the Receiving Party discloses the
Confidential Information to its Representatives, the Receiving Party shall
inform them of the confidential nature of the Confidential Information and of
the terms of this Confidentiality Agreement. The Receiving Party shall be held
responsible for any unauthorized use or disclosure of any Confidential
Information, regardless of the nature thereof or the identity of the
unauthorized user or disclosure thereof.

      5. The Receiving Party understands and agrees that disclosure of the
Confidential Information may cause irreparable harm to the Disclosing Party, not
compensable by money damages and therefore the Disclosing Party shall not have
an adequate remedy at law in the event of an unauthorized use or disclosure of
the Confidential Information in breach of the provisions of this Agreement.
Accordingly, the Disclosing Party shall be entitled to injunctive relief, in
addition to any other rights and remedies which might be available to it under
the law. The prevailing Party in any litigation relating to or arising under
this Agreement shall be entitled to reasonable attorneys’ fees, including fees
on appeal.

      6. Upon the written request of the Disclosing Party, the Receiving Party
will promptly return to the Disclosing Party or destroy all of the Confidential
Information of the Disclosing Party (or such portion thereof as may be requested
by the Disclosing Party) without retaining copies, summaries or extracts thereof
or based thereon.

      7. The Receiving Party further understands and acknowledges that the
furnishing of the Confidential Information by the Disclosing Party does not in
and of itself constitute a representation of any kind by the Disclosing Party as
to the accuracy or completeness of such information.

      8. The Receiving Party may disclose the Disclosing Party’s Confidential
Information to a third person only if: (a) the Confidential Information is made
public by the Disclosing Party; (b) the Confidential Information becomes
generally known to the public, or was generally known to the public, before the
date on which this Agreement is executed; (c) the Disclosing Party waives its
rights as provided in Article 14 below; (d) the Receiving Party obtains the
Confidential Information independent of the Disclosing Party lawfully and
without breach of this Agreement or (e) disclosure of the Confidential
Information is required by a governmental authority, either by explicit order,
statute or regulation; in which case the Receiving Party shall comply with its
obligations under Section 9 below.

      9. If the Receiving Party is required by law, regulation, legal process or
regulatory authority to disclose the Disclosing Party’s Confidential
Information, the Receiving Party (if legally permitted to do so) shall provide
the Disclosing Party with prompt notice (in writing if practicable) of any such
requirement so that the Disclosing Party may seek a protective order or other
remedy and/or waive compliance with the provisions of this Agreement. In the
event that such protective order or other remedy is not obtained, or that the
Disclosing Party grants a waiver hereunder, the Receiving Party may furnish that
portion (and only that portion) of the Confidential Information which, in the
opinion of its counsel, it is required by law, regulation, legal process or
regulatory authority to disclose, without any liability to the Disclosing Party
and with respect to which it agrees to exercise its best efforts to obtain
reliable assurance that confidential treatment will be accorded. In any event,
the Receiving Party will not oppose action by the Disclosing Party to obtain a
protective order unless the Receiving Party reasonably determines that such
order is adverse to its interests or other reliable assurance that confidential
treatment will be accorded the Confidential Information.

      10. The Parties acknowledge and agree that the Disclosing Party may
provide other persons with its own Confidential Information and nothing
contained herein shall act so as to prevent such Party from doing so.

      11. Receiving Party hereby agrees to indemnify and hold harmless the
Disclosing Party and its Representatives from any damage, loss, cost or
liability (including reasonable attorneys fees and legal fees, and

10



--------------------------------------------------------------------------------



 



the cost of enforcing this indemnification provision) arising out of or
resulting from any breach by it of this Agreement.

      12. Each of the Parties agree that except for the matters specifically
agreed to in this Agreement and as otherwise agreed in writing by the Parties,
none of the Parties or their respective Representatives will be under any legal
obligation of any kind whatsoever with respect to providing any services and/or
any discussion with regard to providing such services.

      13. Each Party acknowledges and agrees that it may allow other Persons to
provide it any of the services to be provided (or proposed to be provided) by
the other Party. In addition, each Party may make available to any other Persons
its own Confidential Information and nothing contained herein shall act so as to
prevent a Party from so doing.

      14. This Agreement may be modified or waived only by an express amendment
and waiver in writing signed by the Parties. It is understood and agreed that no
failure or delay by any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any right, power or privilege hereunder.

      15. The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provisions of this
Agreement, which shall remain in full force and effect.

      16. This Agreement will be governed by both the substantive and procedural
laws of the State of New York, U.S.A., excluding its conflict of law rules and
the UN Convention for the International Sale of Goods (CISG). Any action to
enforce any provision of this Agreement may be brought only in the Supreme
Court, State of New York, County of New York or in the United States District
Court for the Southern District of New York.

      17. NYMEX and Advisor shall be bound by the terms of this Agreement until
a written release is given by NYMEX following the return or destruction of all
of the Confidential Information.

      18. Neither Party may use the name of the other in connection with any
advertising or publicity materials or activities without the prior written
consent of the other Party.

      19. This Agreement shall become effective as of the date Confidential
Information is first made available to any of the Parties to this Agreement.

      20. This Agreement may be executed in counterparts, each of which shall be
deemed to be an original, but all of which shall constitute one and the same
agreement.

11



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of Effective Date.



  /s/ VINCENT VIOLA  

--------------------------------------------------------------------------------

  Vincent Viola     NYMEX HOLDINGS, INC.



  By:  /s/ MITCHELL STEINHAUSE

 

--------------------------------------------------------------------------------

  Name: Mitchell Steinhause   Title:  Chairman

12